Title: To George Washington from Colonel George Baylor, 20 September 1778
From: Baylor, George
To: Washington, George


          
            Dr Sir
            Hackingsack [N.J.] Septr 20th 1778
          
          Enclosd is the return of the Rigiment agreeable to the directions given me, by Colo. Banister.
          An officer will set out tomorrow for Boston, for the purpose of procuring c[l]oathing, I should of sent him off on my arrival here, but have waited for the making of a coat, which is to be the fashion of the Regiment.
          I neglected to mention to you when I was in your company, that Lieut. John Baylor who is under arrest, had joind the Regement agreeable to your orders.
          We have just receivd intelegence from good authority, that the British commissioners have been siting for six days past, and that ten thousand men were to embarke on wednesday next. their destination is only conjecture by the Inhabitants of the City. I am Sir with the greatest respect your most obt & very Humble Servant
          
            George Baylor
          
        